Citation Nr: 1026642	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-14 388A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs Medical Center (VAMC) 
in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of additional medical 
expenses incurred at the Florida Hospital Medical Center (FHMC) 
in January 2005.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from April 1961 to April 1969.

This appeal to the Board of Veterans Appeals (Board) arises from 
March 2005 determinations of the VAMC that paid/reimbursed the 
Veteran for some medical expenses incurred at the FHMC in January 
2005.  The Veteran seeks payment or reimbursement of additional 
medical expenses.

In his Substantive Appeal, the Veteran requested a Board 
videoconference hearing at the Lebanon, Pennsylvania VAMC before 
a Veterans Law Judge in Washington, D.C.  By letter of May 2009, 
the Philadelphia, Pennsylvania VA Regional Office notified the 
Veteran of a Board videoconference hearing that had been 
scheduled for him at the Lebanon, Pennsylvania VAMC for a date in 
June.  The Veteran failed to report for the hearing.   

The appeal is REMANDED to the VAMC.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claim on appeal has not been accomplished.

In his Substantive Appeal, the Veteran stated that he had not 
received a Statement of the Case (SOC) in this appeal.  Appellate 
review discloses that a SOC on the issue of payment or 
reimbursement of additional medical expenses incurred at the FHMC 
in January 2005 is contained in the veteran's VAMC file, and that 
due process of law requires that he be furnished a copy as 
requested.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the VAMC of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the action 
requested above, the VAMC should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA.

Accordingly, the case is hereby REMANDED to the VAMC for the 
following action:

1.  The VAMC should furnish the Veteran and 
his representative a copy of the SOC with 
respect to the issue on appeal.

2.  To help avoid future Remand, the VAMC 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in 
a deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the VAMC need 
not readjudicate the claim on appeal nor 
furnish the Veteran a Supplemental SOC, but 
should return the VAMC file to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

